Case: 12-40570       Document: 00512242475         Page: 1     Date Filed: 05/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2013
                                     No. 12-40570
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ENRIQUE RAMIREZ-LOARCA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 7:12-CR-96-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Enrique Ramirez-Loarca appeals the forty-six-month sentence imposed
following his conviction of being present unlawfully in the United States after

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40570       Document: 00512242475    Page: 2   Date Filed: 05/15/2013

                                  No. 12-40570

deportation. He contends that the district court erred by imposing a sixteen-
level enhancement under United States Sentencing Guidelines § 2L1.2 based on
his conviction of statutory rape under Georgia Code Annotated § 16-6-3(a)
(2005). He particularly argues that his offense does not satisfy the “generic, con-
temporary meaning” of the enumerated offenses of “statutory rape” or “sexual
abuse of a minor” because the statute of conviction prescribes a three-year age
differential between the victim and the defendant, rather than four years.
      The sole argument raised by Ramirez-Loarca is foreclosed by United States
v. Rodriguez, 711 F.3d 541 (5th Cir. 2013) (en banc). There, we applied a “plain-
meaning” approach to determine the “generic, contemporary meaning” of “stat-
utory rape” and “sexual abuse of a minor” and concluded that the generic defini-
tions of those offense categories do not include any specific age differential. Id.
at 561-62 & n.28. We expressly rejected the claim that the statute at issueSS
§ 21.11(a)(1) of the Texas Penal CodeSSdid not satisfy the “generic, contemporary
meaning” of “sexual abuse of a minor” because the statute prescribed a three-
year instead of a four-year age differential between the victim and the defen-
dant. Id. at 562 n.28.
      In light of Rodriguez, Ramirez-Loarca has not shown that it was error for
the district court to impose a sixteen-level enhancement under § 2L1.2 based on
his conviction of statutory rape under § 16-6-3(a). Thus, the judgment of sen-
tence is AFFIRMED.




                                        2